Exhibit 10.e
OTHER COMPENSATORY ARRANGEMENTS FOR EXECUTIVE OFFICERS
     In order to assure that the Company’s senior executives are fully aware of
the tax, legal and financial implications of the Company’s benefit programs, the
Company has established a program to provide senior executives with assistance
in their estate, financial and tax planning matters. Under this program, the
Company will pay up to $10,000 for such professional services each year, with a
special “carry-forward” of the second year’s $10,000 allowance during the first
year to cover additional costs associated with development of an initial estate
and financial plan. The Company will inform each participant during the course
of this process as to the amount of professional fees allocated to services
performed on such participant’s behalf under the program. The value of any such
services received will be taxable as ordinary income to the participant.
     The Company does not provide automobiles for its executive officers but
they are permitted to have a personal vehicle insured, without charge, under the
Company’s automobile insurance program.
     The Company’s executive officers are permitted to utilize certain Company
facilities and equipment for personal purposes, if available.

